                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

BERNARD BLACK, as Trustee of the                            )
Joanne Black 2013 Trust Agreement, dated                    )
March 22, 2013, the Supplemental Needs Trust                )
for the Benefit of Joanne Black, dated                      )
December 19, 1997 and Trustee of the Trust for              )      Case No. 1:19-CV-05305
the Benefit of the Issue of Renata Black,                   )
                                                            )
                                           Plaintiff,       )
         v.                                                 )      Hon. Gary Feinerman
                                                            )
JEANETTE GOODWIN, individually and as                       )      JURY DEMANDED
Conservator for Joanne Black,                               )
                                                            )
                                           Defendant.       )

                         JURISDICTIONAL ADDENDUM TO COMPLAINT

         Bernard Black (“Bernard”), as a Trustee of the Joanne Black 2013 Trust Agreement,

dated March 22, 2013, as a Trustee of the Supplemental Needs Trust for the Benefit of Joanne

Black, dated December 19, 1997, and as a Trustee of the Trust for the Benefit of the Issue of

Renata Black (“BBlack Trustee”), by his undersigned attorneys, for his Jurisdictional Addendum

to his Complaint against Jeanette Goodwin (“Goodwin”), individually and as Conservator for

Joanne Black, alleges:

         1.        Plaintiff Bernard is a resident and citizen of the State of Illinois.

         2.        Defendant Goodwin is a resident and citizen of the State of Colorado.

         3.        This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) in that there is

diversity of citizenship between the parties and the amount in controversy exceeds $75,000.




{5094/00007/00634484.DOCX/ }                            1
         4.        Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C. §

1391(b)(2) because the assets of the trusts at issue in this case are located in this District and

because some of Goodwin’s acts that are the subject of this case, including her filing and

prosecution of litigation in the Circuit Court of Cook County, Illinois, occurred in this District.

         5.        Goodwin is subject to the personal jurisdiction of this Court because she took

actions in this District, including filing a lawsuit in the Circuit Court of Cook County, Illinois

against Bernard personally and against BBlack Trustee, having filed other claims and pleadings

against Bernard personally and against BBlack Trustee, in cases currently pending in the Circuit

Court of Cook County, Illinois, that are related to the subject of this case.

         6.        Goodwin is further subject to the personal jurisdiction because she answered a

complaint in federal court in Illinois, also related to the subject of this case, without objecting to

lack of personal jurisdiction, and thus waived any objection to personal jurisdiction that she

might otherwise have.

                                        BERNARD BLACK, as Trustee of the Joanne Black 2013
                                        Trust Agreement, dated March 22, 2013, the Supplemental
                                        Needs Trust for the Benefit of Joanne Black, dated
                                        December 19, 1997 and Trustee of the Trust for the Benefit
                                        of the Issue of Renata Black

                                        By: /s/Brad S. Grayson
                                            One of His Attorneys


Benjamin N. Feder (ARDC# 6277452)
Brad S. Grayson (ARDC# 6196336)
Samantha Weissbluth (ARDC# 6244095)
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook, Illinois 60062
(847) 562-1400
bfeder@straussmalk.com
bgrayson@straussmalk.com
sweissbluth@straussmalk.com
{5094/00007/00634484.DOCX/ }                      2
